ON CONFESSION OF ERROR

PER CURIAM.
On this appeal from a restitution order entered after a plea to burglary, the State concedes, and we agree, that the trial court reversibly erred in failing to grant a brief continuance so that the assistant public defender assigned to the case could appear and instead forcing the respondent to be represented by two other assistants who were entirely unfamiliar with the case. See M.F. v. State, 920 So.2d 1252 (Fla. 2d DCA 2006). Accordingly, the order under review is reversed for a new restitution *1286hearing.1
Reversed and remanded.

. This holding moots the other issues raised on appeal.